DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0211493 A1 hereinafter referred to as “Kim”).
With respect to claim 1, Kim discloses, in Figs.1-9, an array substrate provided with a display area (AA1, AA2) and a non-display area (NA1-NA4) around the display area (AA1, AA2) (see Par.[0044] wherein display areas AA1, AA2 are disclosed; see Par.[0050]-[0051] wherein non-display area NA1-NA4 are disclosed), comprising: a base substrate (100) (see Par.[0041]-[0043], [0047]-[0048], [0050] and [0055] wherein TFT substrate of panel 100 is disclosed); a driver circuit (230, 240) disposed on the base substrate (100) in the non-display area (NA1-NA4) (see Par.[0063], [0065]-[0067] wherein printed circuit board PCB 230 and a timing controller 240 are disclosed); a plurality of first chip-on-film structures (210, 220), wherein the driver circuit (230, 240) is connected to the base substrate (100) through the first chip-on-film structures (210, 220); and a plurality of transition modules (210, 220) and a plurality of array lines (CGS, CLK), wherein one end of the transition modules is electrically connected to the driver circuit (230, 240), and the other end of the transition modules (210, 220) is electrically connected to the base substrate (100) through the array lines (CLK and CGS) (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF); wherein the transition modules (210, 220) and the array lines (CGS, CLK) are disposed in a peripheral region (NA2-NA4) of the base substrate (100) in the non-display area (NA1-NA4), the array lines (CLK, CGS) are located in parallel with the peripheral region (NA2-NA4) of the base substrate (100), and each of the array lines (CGS, CLK) is 
With respect to claim 2, Kim discloses, in Figs.1-9, the array substrate, wherein the driver circuit (230, 240) comprises a gate driver on array (GOA) circuit (310, 320, 330), and the GOA circuit (310, 320) is electrically coupled to the transition modules (210, 220) and is configured to provide GOA circuit signals to the base substrate (100) through the array lines (CLK, CGS) (see Par.[0045], [0049], [0052]-[0054] wherein gate driving circuits 310, 320, 330 are disclosed).
With respect to claim 3, Kim discloses, in Figs.1-9, the array substrate, wherein the transition modules (210, 220) comprise a plurality of second chip-on-film structures (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
With respect to claim 4, Kim discloses, in Figs.1-9, the array substrate, wherein the second chip-on-film structures (210, 220) and the first chip-on-film structures (210, 220) are disposed side by side and spaced apart from each other, and the second chip-on-film structures (210, 220) are provided on at least a side of the first chip-on-film structures (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
With respect to claim 5, Kim discloses, in Figs.1-9, the array substrate, wherein the GOA circuit (310, 320, 330) comprises a clock signal circuit (CLK), a start signal circuit (Vst), and a low potential signal circuit (CGS/VSS) (Par.[0073]-[0079], [0086] and [0093]-[0096] wherein driving voltages VDD and VSS (i.e. low level voltage in Par.[0095]) through a common signal line CGS clock signal through clock lines CLK, start signals Vst1 and Vst3 are disclosed).
With respect to claim 6, Kim discloses, in Figs.1-9, the array substrate, wherein the first chip-on-film structures (210, 220) are parallelly spaced apart from each other in the peripheral region (NA1) of the base substrate (100).
With respect to claim 7, Kim discloses, in Figs.1-9, the array substrate, wherein the base substrate (100) comprises a plurality of pixel areas arranged in an array and a plurality of thin-film transistors provided corresponding to the pixel areas (see Par.[0047] and [0062] wherein display panel 
With respect to claim 8, Kim discloses, in Figs.1-9, an array substrate provided with a display area (AA1, AA2) and a non-display area (NA1-NA4) around the display area (see Par.[0044] wherein display areas AA1, AA2 are disclosed; see Par.[0050]-[0051] wherein non-display area NA1-NA4 are disclosed), comprising: a base substrate (100) (see Par.[0041]-[0043], [0047]-[0048], [0050] and [0055] wherein TFT substrate of panel 100 is disclosed); a driver circuit (230, 240) disposed on the base substrate (100) in the non-display area (NA1-NA4) (see Par.[0063], [0065]-[0067] wherein printed circuit board PCB 230 and a timing controller 240 are disclosed); a plurality of first chip-on-film structures (210, 220), wherein the driver circuit (230, 240) is connected to the base substrate (100) through the first chip-on-film structures (210, 220); and a plurality of transition modules (210, 220) and a plurality of array lines (CGS, CLK), wherein one end of the transition modules (210, 220) is electrically connected to the driver circuit (230, 240), and the other end of the transition modules (210, 220) is electrically connected to the base substrate (100) through the array lines (CLK, CGS) (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
With respect to claim 9, Kim discloses, in Figs.1-9, the array substrate, wherein the driver circuit (230, 240) comprises a gate driver on array (GOA) circuit (310, 320), and the GOA circuit (310, 320) is electrically coupled to the transition modules (210, 220) and is configured to provide GOA circuit signals to the base substrate through the array lines (CLK, CGS) (see Par.[0045], [0049], [0052]-[0054] wherein gate driving circuits 310, 320, 330 are disclosed).
With respect to claim 10, Kim discloses, in Figs.1-9, the array substrate, wherein the transition modules (210, 220) comprise a plurality of second chip-on-film structures (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
With respect to claim 11, Kim discloses, in Figs.1-9, the array substrate, wherein the second chip-on-film structures and the first chip-on-film structures are disposed side by side and spaced apart 
With respect to claim 12, Kim discloses, in Figs.1-9, the array substrate, wherein the GOA circuit (310, 320) comprises a clock signal circuit (CLK), a start signal circuit (Vst), and a low potential signal circuit (CGS/VSS) (Par.[0073]-[0079], [0086] and [0093]-[0096] wherein driving voltages VDD and VSS (i.e. low level voltage in Par.[0095]) through a common signal line CGS clock signal through clock lines CLK, start signals Vst1 and Vst3 are disclosed).
With respect to claim 13, Kim discloses, in Figs.1-9, the array substrate, wherein the first chip-on-film structures (210, 220) are parallelly spaced apart from each other in a peripheral region (NA1) of the base substrate.
With respect to claim 14, Kim discloses, in Figs.1-9, the array substrate, wherein the transition modules (210, 220) and the array lines are disposed in a peripheral region of the base substrate in the non-display area (NA1), and the array lines (CLK, CGS) are in parallel with the peripheral region of the base substrate (100).
With respect to claim 15, Kim discloses, in Figs.1-9, the array substrate, wherein each of the array lines (CLK, CGS) is connected to a corresponding one of gate lines (GL) provided on the base substrate (100) (see Par.[0056]-[0058]).
With respect to claim 16, Kim discloses, in Figs.1-9, the array substrate, wherein the base substrate (100) comprises a plurality of pixel areas arranged in an array and a plurality of thin-film transistors provided corresponding to the pixel areas (see Par.[0047] and [0062] wherein display panel 100 is a liquid crystal display panel, the connection lines may be provided in the TFT substrate through the same process as one of TFTs included in each pixel and metals included in the pixel electrode in display area AA).
With respect to claim 17, Kim discloses, in Figs.1-9, a display panel comprising an array substrate provided with a display area (AA1, AA2) and a non-display area around the display area (NA1-NA4) (see Par.[0044] wherein display areas AA1, AA2 are disclosed; see Par.[0050]-[0051] wherein non-
With respect to claim 18, Kim discloses, in Figs.1-9, the display panel, wherein the driver circuit (230, 240) comprises a gate driver on array (GOA) circuit (310, 320), and the GOA circuit is electrically coupled to the transition modules (210, 220) and is configured to provide GOA circuit signals to the base substrate (100) through the array lines (CLK, CGS) (see Par.[0045], [0049], [0052]-[0054] wherein gate driving circuits 310, 320, 330 are disclosed).
With respect to claim 19, Kim discloses, in Figs.1-9, the display panel, wherein the transition modules (210, 220) comprise a plurality of second chip-on-film structures (210, 220) (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
With respect to claim 20, Kim discloses, in Figs.1-9, the display panel, wherein the second chip-on-film structures (210, 220) and the first chip-on-film structures (210, 220) are disposed side by side and spaced apart from each other, and the second chip-on-film structures are provided on at least a side of the first chip-on-film structures (see Par.[0063]-[0066] wherein two types of ICs 220 and circuit films 210 (i.e. the ones connected to DL and the ones connected to lines CLK and CGS) each configured as a tape carrier package TCP or a chip-on film COF).
Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the prior art of record cited by form PTO-892 anticipate all the claimed limitations of claims 1, 8 and 17 under 35 U.S.C. 102(a)(1).
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818